Citation Nr: 1634380	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-49 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right knee disability, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to October 1983.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which declined to reopen a previously denied claim of service connection for a right knee disability based on the finding that new and material evidence had not been received.  

Jurisdiction of the claim was subsequently transferred to the RO in Baltimore, Maryland.  

In her August 2015 VA Form 9, substantive appeal to the Board, the Veteran requested to appear at a "video conference at the Washington D.C. location due to my transportation from my home to Baltimore at is at least one hour."  She also checked the box corresponding to a request for a videoconference (as opposed to the box requesting a BVA hearing in Washington, D.C.).  The Veteran's most recent address of record shows that she lives in Washington, D.C. and not in Baltimore; and, it is clear from her statement that she wanted a hearing in Washington, and not Baltimore.  However, because the Veteran requested a "videoconference" hearing, the RO scheduled the hearing at the Baltimore RO, and not VA's Central Office in Washington, D.C.  See April 2016 correspondence.  The Veteran was notified of this hearing, but failed to appear.  The Veteran has not yet been scheduled for a Central Office hearing per her request; however, the Board is granting the claim to reopen the previously denied claim of service connection for a right knee disability, and therefore any due process deficiency is harmless error.  The reopened claim is being remanded for additional development of the record.  Therefore, if the case is subsequently returned to the Board, the Veteran should be given an opportunity for a Central Office hearing at that time if she still wishes one.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The reopened claim of service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO denied entitlement to service connection for a bilateral knee disability based on a finding that a chronic knee condition was not shown in service and there is no evidence of a current knee disability linked to service.  The Veteran did not appeal that determination.  

2.  Presuming its credibility, the evidence associated with the record since September 2001 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for a right knee disability.  


CONCLUSIONS OF LAW

1.  The September 2001 rating decision denying service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 2001 rating decision, the RO denied the Veteran's claim of service connection for a bilateral knee disability.  The basis of the denial was that no chronic knee disability was shown in service and there was no evidence of a nexus between any current knee disability and service.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The September 2001 rating decision is final because the Veteran did not file a timely appeal with respect to that decision.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In addition, no evidence that was relevant to the issue was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the decision.  38 C.F.R. § 3.156(b) (2015).

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran's original claim of service connection for a bilateral knee disability was denied in a September 2001 rating decision.  With respect to that determination, the RO reviewed service treatment records and acknowledged that the Veteran was treated for left knee trauma in June 1981; however, x-rays were negative for evidence of fracture or dislocation.  The Veteran's discharge examination in August 1983 indicated that the Veteran's lower extremities were normal at that time.  The Veteran reported that she received post service treatment for knee pain, and the RO attempted to obtain the records she identified, but negative responses were received from those facilities.  Madigan Army Medical Center indicated that they had no treatment records for the Veteran and Kaiser Permanente did not respond to a request for records.  Thus, the RO concluded that no chronic knee condition was shown in service and there was no nexus between any current knee condition and service.  This decision is final.  

Since the September 2001, additional evidence has been associated with the claims file, including treatment records from Kaiser showing treatment for right knee pain in 2009 and 2010.  These records show that the Veteran reported in June 2009 that she had torn knee ligaments during service in 1982, and, that her pain was becoming more severe.  In January 2010, she presented with knee pain again, and noted a prior history of an in-service ligament injury, but added that she was in a cast at that time.  Presuming the credibility of this evidence, it is new and material because it suggests that the Veteran injured her right knee in service and that her current knee pain could possibly be related to that injury.  

In addition, a December 2013 VA MRI report of the right knee revealed findings consistent with bone infarcts in the distal femur and proximal tibia, a medial meniscal tear with mild to moderate chondromalacia in the medial compartment; and, moderate patellofemoral chondromalacia.  

Neither the Kaiser records nor the MRI report was previously of record and this evidence raises a reasonable possibility of substantiating the claim of service connection for a right knee disability.  As the new evidence addresses the reason for the prior denial, it is material and the claim may be reopened.  

The reopened claim is addressed in the REMAND which follows.


ORDER

New and material evidence to reopen the claim of service connection for a right knee disability has been received; to this limited extent, the appeal is granted.



REMAND

The Veteran seeks service connection for a right knee disability.  She asserts that she injured her right knee in service, and described it as a ligament injury.  She also indicated that she was in a cast for this injury in service.  See Kaiser records from June 2009 and January 2010.  

A December 2013 VA MRI report of the right knee confirms that the Veteran has a current right knee disability, but there is no medical opinion of record addressing the likelihood of whether the current right knee disability had its onset during service or is otherwise related to service.  

The STRs show a June 1981 left knee x-ray report to rule out knee trauma, which showed a small 2 mm density projected over the joint space laterally.  It was thought that this may be associated with a loose body within the joint.  Clinical correlation was suggested with followup evaluation as indicated.  The Veteran maintains that she was treated for knee pain at Madigan Army Medical Center; however, the STRs of record only include copies of an August 1983 discharge examination, radiography reports and laboratory findings.  There are no actual treatment records contained in the packet of STRs that was received at the RO in January 2001.  As such, the Board finds that the Veteran's STRs may be incomplete and an additional search for records should be accomplished on remand.  In this regard, the Veteran's initial claim of service connection from June 2000 indicates that the Veteran got married in 1982, during service.  Accordingly, a search for records should include any other names she used during service.  

In addition, while it appears that the RO verified the Veteran's active service, there is no DD Form 214 currently of record.  Therefore, the Veteran's personnel file should also be obtained and associated with the record.  

Finally, the Veteran should be afforded a VA examination to determine the likely etiology of her right knee disability.  In this regard, the Board is mindful that the June 1981 treatment involved the Veteran's left leg, but the Veteran reported right leg treatment in 1982.  In addition, a December 2000 statement in support of claim appears to suggest that the Veteran injured her right knee in service and had begun to put more pressure on the left leg over the years to compensate for the pain on the right side.  Therefore, the Board finds that there could potentially be outstanding STRs relative to the right knee that are separate and apart from the lone June 1981 x-ray report of the left knee.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:
1.  Provide the Veteran with an adequate duty-to-assist letter that notifies the Veteran of the evidence necessary to substantiate a claim of service connection 38 C.F.R. § § 3.159; 3.303, 3.304.  Request in response, that she provide both married names and maiden names so that a meaningful search for additional service treatment records and personnel records can be conducted.  

2.  Request from the service department, the National Personnel Records Center (NPRC), and any other appropriate facility, copies of the Veteran's service treatment records and personnel records, including records of treatment from Madigan Army Medical Center from 1980 through 1983.  This request should include all names under which the Veteran may have served (married and maiden).  Although some records have been obtained, a review of these records suggests that the STRs of record may be incomplete.  Accordingly, all attempts to secure additional STRs and/or army hospital records should be documented in the claims file.  

3.  Obtain and associate with the electronic record, all VA medical records pertaining to the Veteran not currently of record.  

4.  With appropriate authorization from the Veteran, obtain and associate with the claims file all outstanding private records identified by the Veteran as pertinent to her claim.  All attempts to obtain any such identified records should be documented in the record.  

5.  After completion of the above directives, schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the nature and etiology of all current right knee disabilities.  The entire record must be reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the entire records folders, the examiner should provide an opinion as to whether any current right knee disability, at least as likely as not (a probability of 50 percent or greater) began in or is related to an injury or disease incurred during active service.  

In this regard, the examiner's attention is directed to the Veteran's assertions that she suffered a right knee torn ligament in service and was treated for such injury in service in 1982.  Please provide a complete explanation for the opinion.

6.  Ensure that the information provided by the examiner(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claim of service connection for a right knee disability.  If the benefit sought on appeal remains denied, provide the appellant with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


